Exhibit 10.1
 
 
FIFTH AMENDMENT TO SERVICING AGREEMENT
 
THIS FIFTH AMENDMENT TO SERVICING AGREEMENT, made effective as of October 29,
2010 (this “Amendment”), is among:
 
(i) CONN FUNDING II, L.P., as the Issuer (the “Issuer”);
 
(ii) CONN APPLIANCES, INC. (successor by merger to CAI, L.P.), as the Servicer
(the “Servicer”); and
 
(iii) WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Bank Minnesota, National Association), as the Trustee (the “Trustee”).
 
BACKGROUND
 
A.  
Reference is made to (i) the Servicing Agreement, dated as of September 1, 2002,
among the Issuer, the Servicer and the Trustee (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”),
(ii) the Base Indenture, dated as of September 1, 2002, between the Issuer and
the Trustee (as amended, restated, supplemented or otherwise modified through
the date hereof, the “Base Indenture”), (iii) the Series 2002-A Supplement,
dated as of September 1, 2002, between the Issuer and the Trustee (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“2002-A Supplement”) and (iv) the Series 2006-A Supplement, dated as of August
1, 2006, between the Issuer and the Trustee  (as amended, restated, supplemented
or otherwise modified through the date hereof, the “2006-A Supplement” and,
together with, the Base Indenture and the 2002-A Supplement, the
“Indenture”).  Capitalized terms used herein but not otherwise defined herein
have the meanings assigned thereto in the Agreement or the Indenture.

 
B.  
The Servicer has requested that the Issuer and Trustee agree to amend certain
provisions of the Agreement regarding the delivery of reports thereunder by the
Servicer’s accountants.

 
C.  
Pursuant to Section 7.01(b) of the Agreement, such an amendment requires the
consent of the Required Persons of each outstanding Series.

 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1. Amendment to Section 2.02(e)(i) of the Agreement.  Section 2.02(e)(i)
of the Agreement is hereby amended by inserting the following proviso at the end
of the first sentence thereof:
 
“;provided, however, that with respect to the report due 90 days after July 31,
2010, the Servicer shall be deemed in compliance with this Section 2.02(e)(i) if
such report shall be delivered in accordance with this Section 2.02(e)(i) on or
prior to November 30, 2010.”
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2. Conditions to Effectiveness.  This Amendment shall become effective
upon (i) the execution and delivery to the Trustee of this Amendment by each of
the parties hereto and (ii) the receipt of the consent of the Required Persons
of each Series.
 
SECTION 3. Representations and Warranties.  Each of the Issuer and Servicer
represents and warrants upon and as of the effectiveness of this Amendment that:
 
(a) no event or condition has occurred and is continuing which would constitute
a Servicer Default or would constitute a Servicer Default but for the
requirement that notice be given or time elapsed or both; and
 
(b) after giving effect to this Amendment, its representations and warranties
set forth in the Agreement and the other Transaction Documents to which it is a
party are true and correct as of the date thereof, as though made on and as of
such date (except to the extent such representations and warranties relate
solely to an earlier date and then as of such earlier date), and such
representations and warranties shall continue to be true and correct (to such
extent) after giving effect to the transactions contemplated hereby.
 
SECTION 4. Effect of Amendment; Ratification.  Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect.  After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Servicing Agreement”, “this Agreement”, “hereof”, “herein”, or
words of similar effect, in each case referring to the Agreement, shall be
deemed to be references to the Agreement as amended hereby.  This Amendment
shall not be deemed to expressly or impliedly waive, amend, or supplement any
provision of the Agreement other than as specifically set forth herein.
 
SECTION 5. Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same agreement.
 
SECTION 6. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflict of laws principles (other than Section 5-1401
of the New York General Obligations Law).
 
SECTION 7. Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
 
SECTION 8. Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Amendment to be effective
as of the date first written above.
 
By:   
CONN FUNDING II, L.P., as Issuer    its general partner                        
  By: /s/ David R. Atnip     Name:  David R. Atnip     Title:  Treasurer        
 

 
 

  CONN APPLIANCES, INC., as Servicer        
 
By:
/s/  Michael J. Poppe     Name: Michael J. Poppe     Title: Chief Financial
Officer          

 



  WELLS FARGO BANK, NATIONAL
ASSOCIATION, not in its individual capacity, but
solely as Trustee        
 
By:
/s/ Kristen L. Puttin     Name: Kristen L. Puttin     Title: Vice President    
     

                            
 
 

--------------------------------------------------------------------------------

 
 
The undersigned, as the sole holders of the Series 2002-A Variable Funding Asset
Backed Floating Rate Notes of Conn Funding II, L.P., do hereby consent to the
Fifth Amendment to Servicing Agreement made effective as of October 29, 2010,
among Conn Funding II, L.P., Conn Appliances, Inc. and Wells Fargo Bank,
National Association.
 
 
 
THREE PILLARS FUNDING LLC, as a Conduit
  Purchaser                           By: /s/ Doris J. Hearn     Name:  Doris J.
Hearn     Title:  Vice President          

 
 

  JPMORGAN CHASE BANK, N.A., as Committed
Purchaser        
 
By:
/s/  Benita Volid     Name: Benita Volid     Title: Vice President          

 



  JUPITER SECURITIZATION COMPANY LLC,
as a Conduit Purchaser           By:    JPMorgan Chase Bank, N.A.,        its
attorney-in-fact    
 
By:
 
/s/ Benita Volid
    Name:  
Benita Volid
    Title:  
Vice President
         